Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/242,649 is presented for examination by the examiner.


 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




s 1-8, 10-15, and 17-24 are rejected under 35 U.S.C. 102(a)(2)as being anticipated by USP 10,805,301 by Applicant VMware.

As per claim 1, VMware teaches a system for providing a service comprising: a user device associated with a given user from among a plurality thereof and executing an application thereon, the application having an authorization token [token assertion; SAML] associated therewith to authenticate the given user to the service (col. 2, lines 61-66 and col. 3, lines 1-6); 
a server [330] configured to execute the service for the plurality of users (Fig. 6; backend); 
and a virtual assistant [310] having an identifier associated therewith (col. 4, lines 66-col. 5, line 5) and configured to receive a request from the given user to access the service via the virtual assistant (col. 3, line 15), and communicate the request to the server (col. 3, lines 15-18); 
the server configured to determine whether the authorization token has been received by the server based upon the identifier (col. 3, lines 17-20 and col. 5, lines 22-23), 
when the authorization token has been received by the server, determine whether the authorization token has expired (col. 3, lines 26-28), and when the authorization token has not expired, process the request (col. 3, lines 29-34; session active), and 

As per claims 10, 15, and 20, they are rejected for the same reasons above having essentially the same limitations.
As per claim 2, VMware teaches the virtual assistant comprises a voice-based virtual assistant (col. 10, lines 52-55).
As per claims 3, 11, and 21, VMware teaches the server is configured to, when the authorization token has not been received by the server, generate a linking code [linking token] and communicate the linking code to the virtual assistant (col. 2, lines 45-50 and col. 9, lines 64-66).
As per claim 4, VMware teaches user device is configured to obtain the linking code and communicate the linking code and the authorization token to the server (col. 6, lines 4-25).
As per claims 5 and 12, VMware teaches the virtual assistant comprises a voice-based virtual assistant configured to audibly output the linking code [col. 1, lines 26-27 and 55; as the voice based digital assistant is configured make audible outputs.  The linking code is interpreted as intended use because while the VA can audibly output 
As per claims 6, 13, and 22, VMware teaches the server is configured to determine whether the authorization token has expired based upon expiration of a threshold time from receipt of the authorization token at the server (col. 3, lines 27-28), and when the authorization token has expired, delete the authorization token from the server [revoked col. 12, line 1].
As per claim 7, VMware teaches an intermediary device configured to cooperate with the user device to obtain the authorization token (col. 2, line 61-col. 3, line 7) and communicate the authorization token to the server [assertion; col. 6, lines 24-30].
As per claim 8, VMware teaches the intermediary device is configured to communicate an intermediary device identifier (col. 6, lines 23-25); and wherein the user device is configured to communicate the authorization token to the intermediary device based upon the intermediary device identifier (col. 6, lines 26-30).
As per claim 14, VMware teaches the processor is configured to obtain the authorization token and the identifier from an intermediary device (col. 9, lines 65-66 and (col. 12, lines 32-35).
As per claim 17, VMWare teaches receiving the request comprises receiving the request from a voice-based virtual assistant configured to audibly output the linking code [col. 1, lines 26-27 and 55; as the voice based digital assistant is configured make audible outputs.  The linking code is interpreted as intended use because while the VA can audibly output data it has the linking code received in the claims is not used to perform another function.  VMware thus anticipates virtual assistant configured to output audible data].
As per claim 18, VMware teaches determining that the authorization token has expired comprises
As pre claim 19, VMware teaches obtaining the authorization token from the user device comprises either generating a linking code and communicating the linking code to the virtual assistant (col. 9, lines 65-66 and col. 12, lines 32-35)  or receiving the authorization token and the identifier from an  intermediate device.
As per claim 23, VMware teaches instructions to obtain the authorization token (col. 2, line 61-col. 3, line 7) and the identifier from an intermediary device [assertion; col. 6, lines 24-30].
As per claim 24, VMware teaches determining that the authorization token has expired based upon expiration of a threshold time from receipt of the authorization token at the server (col. 3, lines 27-28); and deleting the authorization token from the server in response to determining that the authorization token has expired [revoked; col. 12, line 1].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over VMware in view of USP Application Publication 2014/0104638 to Kato.
As per claim 9, VMware is silent in explicitly teaching the intermediary device is configured to display an optically recognizable code corresponding to the intermediary device identifier; and wherein the user device is configured to obtain the intermediary device identifier based upon the optically recognizable code.  VMware teaches sending an address of the server to the client device but not in the form of an optical code.  Kato teaches sending an address of the management server to the client device in the form of a QR code.  The address of VMware could have been encoded into the form of a QR code with predictable results.  The claim is obvious because one of ordinary skill in the art can combine known methods which do not produce unpredictable results.  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431